Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149332                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PHIL FORNER,                                                                                           David F. Viviano,
            Appellant,                                                                                               Justices

  v                                                                SC: 149332
                                                                   COA: 317298
                                                                   Ottawa CC: 12-002922-AA
  ALLENDALE CHARTER TOWNSHIP,
          Appellee.

  ____________________________________/

        On order of the Court, the application for leave to appeal the February 21, 2014
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2014
           h1217
                                                                              Clerk